The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanchenko (US 9,598,272, previously cited).
Ivanchenko shows a system for self-loading items into a delivery vehicle, the system comprising: a robot 100 (Figs. 1-9) or 200 (Figs. 10-17; noting that, although Ivanchenko does not utilize the term “robot”, apparatus 100/200 is an unmanned, at least semi-autonomous, electronically controlled vehicle, and as such is considered to be a “robot”, as broadly recited), comprising one or more modular containers 50 and a base 110 or 210 configured to be releasably coupled to the one or more modular containers (via 150 or 268), wherein the base comprises a plurality of wheels 126/136/146 or 226/246 and a lifting mechanism 120/130/140 or 220/240 configured to vertically lift the one or more modular containers to a height relative to the plurality of wheels at a substantially constant angle relative to a ground surface with which the plurality of wheels are in contact, as seen in the sequence of Figs. 8A-I and/or 17A-G, and wherein the height is selected to align the robot with the delivery vehicle to facilitate self-loading of the robot into the delivery vehicle (Figs. 8A-J or 17A-J).
Re claim 12, the plurality of wheels are configured to position the robot adjacent to the delivery vehicle to facilitate alignment of the robot with the delivery vehicle.
Re claim 13, although not shown, the lifting mechanism may alternatively comprise a scissor lift (col. 6:55, col. 7:34-35, col. 8:10, col. 12:47, col. 13:54-55).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko in view of Van Ness (US 2012/0237326, previously cited).
Ivanchenko does not show a loading arm configured to retractably extend from the delivery vehicle to engage with the robot when the one or more modular containers are at the height to facilitate the self-loading of the robot into the delivery vehicle. Instead, Ivanchenko utilizes a separate lifting mechanism for each of the wheels which are sequentially extended and retracted during the loading process (Figs. 8 and 17).
Van Ness shows a system for transferring a wheeled cart 10 having a load supported thereon into a delivery vehicle, wherein the cart comprises a base 104 releasably coupled to the load, wherein the base comprises a plurality of wheels 112 and a lifting mechanism 102 for lifting the load to a height relative to the wheels at which the load is aligned with the delivery vehicle to facilitate loading of the cart into the delivery vehicle, and wherein a loading arm 14 (includes 56) is configured to retractably extend from the delivery vehicle to engage with the cart when the load is at the height to facilitate the loading of the cart into the delivery vehicle (Figs. 7A-E).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Ivanchenko by providing a loading arm configured to retractably extend from the delivery vehicle to engage with the robot when the one or more modular containers were at the height to facilitate the self-loading of the robot into the delivery vehicle, as suggested by Van Ness, so that a single lifting mechanism could be utilized to simultaneously lift all the wheels of the robot, thereby decreasing the cost and complexity of the lifting mechanism, and consequently improving the loading process itself.
Re claim 3, Van Ness discloses that at least a portion of the loading arm is roughly “L-shaped”, as broadly claimed (Fig. 8).
Re claim 4, when modified as above, a short portion of the L-shaped loading arm would be configured to support a bottom surface of the robot when the one or more modular containers were at the height, as suggested by portion 72 of the loading arm shown in Fig. 8 of Van Ness.
Re claim 5 the base of Ivanchenko comprises a platform 152 (or 262) configured to be releasably coupled to the one or more modular containers, such that the lifting mechanism is configured to vertically lift the platform relative to the plurality of wheels.
Re claim 6, when modified as above, the loading arm would be configured to engage with the robot via the platform of the base.
Re claim 7, when modified as above, the lifting mechanism would be configured to retract the plurality of wheels toward the one or more modular containers when the robot was engaged with the loading arm, as suggested by Fig. 7C of Van Ness.
Re claim 8, when modified as above, the loading arm would be configured to retract into the delivery vehicle when the plurality of wheels were fully retracted toward the one or more modular containers to thereby position the robot within the delivery vehicle, as suggested by Figs. 7D-E of Van Ness.
Re claim 9, Van Ness discloses an additional loading arm 16/58 (Fig. 3A). When modified as above, this loading arm would obviously be configured to engage with the robot on an opposite side of the lifting mechanism from the loading arm 14/56.
Re claim 15, Ivanchenko discloses a method for self-loading items into a delivery vehicle, the method comprising:
positioning a robot comprising a base releasably coupled to one or more modular containers adjacent to the delivery vehicle via a plurality of wheels of the base (Fig. 8A);
vertically lifting the one or more modular containers to a height relative to the plurality of wheels at a substantially constant angle relative to a ground surface with which the plurality of wheels are in contact via a lifting mechanism of the base, the height selected to align the robot with the delivery vehicle (Fig. 8B); and
retracting the plurality of wheels toward the one or more modular containers while the loading arm is engaged with the base (Figs. 8E-I).
Ivanchenko does not disclose extending a loading arm from the delivery vehicle to engage with the base of the robot; and
retracting the loading arm into the delivery vehicle to thereby position the robot within the delivery vehicle.
As noted above, Van Ness discloses a method of loading a wheeled cart into a delivery vehicle utilizing an extendable/retractable loading arm.
For the same reasoning set forth above with respect to claim 1, it would have been obvious to have modified the method of Ivanchenko by extending a loading arm from the delivery vehicle to engage with the base of the robot, and retracting the loading arm into the delivery vehicle to position the robot within the delivery vehicle, as taught by Van Ness.
Re claim 16, as noted above, the loading arm comprises an L-shape, as broadly recited.
Re claim 17, as noted above, the lifting mechanism can comprise a scissor lift.
Re claim 20, when modified as above, the method would obviously comprise extending an additional loading arm from the delivery vehicle to engage with the base of the robot, the additional loading arm configured to engage with the robot on an opposite side of the lifting mechanism from the loading arm, in the same manner as per claim 9.

Claims 2, 5-8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko in view of Carletti (US 10,512,571, previously cited).
As readily apparent, Carletti is substantially equivalent to Van Ness, at least with respect to the subject matter of claims 2, 5-8, 15 and 17. Note in particular extendable/retractable loading arm 104 for transferring wheeled cart 106 into delivery vehicle 100. As such, these claims are rejected in the same manner and with the same obviousness rationale as detailed above. No further analysis is deemed necessary.
However, re claims 10 and 18, Ivanchenko does not show one or more sensors coupled to at least one of the robot or the delivery vehicle, the one or more sensors configured to generate data to facilitate alignment of the robot with the delivery vehicle.
Carletti additionally discloses one or more sensors 134, 136, 148, 152 coupled to at least one of the wheeled cart or the delivery vehicle, wherein the one or more sensors generate data to facilitate alignment of the cart with the delivery vehicle.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have additionally modified the apparatus and method of Ivanchenko by providing one or more sensors coupled to at least one of the robot or the delivery vehicle and configured to generate data to facilitate alignment of the robot with the delivery vehicle, as suggested by Carletti, to improve the efficiency and accuracy of the loading process.
Re claim 11, Carletti discloses at least sensors 136 to be targets (Fig. 6), which are considered to be “fiducials”, absent any particular claimed limitations of the term.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko in view of Willie (US 3,596,788, previously cited).
Ivanchenko does not show a locking mechanism configured to lock when the one or more modular containers are at the height.
Willie shows a vehicle loading apparatus wherein retractable legs 95 of a load 17’ (Figs. 13-15 embodiment) can be locked with a locking mechanism 101 when extended to position the load at a height prior to being loaded onto a vehicle 13.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Ivanchenko by providing a locking mechanism configured to lock when the one or more modular containers were at the height, as suggested by Willie, to ensure that the containers remained at the correct height during loading.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanchenko in view of either of Van Ness or Carletti, as applied to claim 15 above, and further in view of Willie.
This rejection utilizes the same obviousness rationale set forth in par. 7 above with respect to claim 14.

Applicant's arguments filed 11/01/22 have been fully considered but they are not persuasive. Applicant argues that the examiner concedes on page 4 of the prior Office action that Ivanchenko utilizes a separate lifting mechanism for each of the wheels which are sequentially extended and retracted during the loading process, and apparently concludes from this that the apparatus of Ivanchenko “cannot transport a load onto a raised surface without … unevenly extending the … wheels, requiring the load to endure … [a] varying angle during the loading process …”. This is not persuasive. First, the examiner’s alleged concession was directed to the subject matter of claim 2 regarding the use of a separate loading arm which was rejected under 35 U.S.C. 103 using obvious combinations of Ivanchenko in view of the Van Ness and Carletti references. Applicant’s arguments do not even address the 103 combination, but rather are directed solely to the 102 rejection of Ivanchenko. Further, Ivanchenko’s disclosure of separate lifting devices for the sequential extension and retraction of the wheels is immaterial to whether or not the angle of the load remains constant during the loading process, and, as noted above, Ivanchenko clearly shows in the sequences of Figs. 8 and/or 17 that the loading angle does not change even though the pairs of wheels are sequentially raised and lowered. Finally, it is noted that the limitation at issue is broadly directed to “a plurality of wheels”, and thus could apply to any single pair or two pairs of wheels of the Ivanchenko device, not necessarily all of the wheels simultaneously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

12/05/22